Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  
"The culturing apparatus according to Claim 1, wherein a plurality of the container holding units is provided in a vertical direction, and the airtight containers are held in the respective container holding units" should read "The culturing apparatus according to Claim 1, wherein a plurality of the container holding units are provided in a vertical direction, and the airtight containers are held in the respective container holding units". 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “container holding unit" in claims 1, 2, 6, and 7, and "motion imparting unit" in claims 1, 3, 4, and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	“Container holding unit” is taken to be a table that holds the airtight container (Instant Specification: Paragraph [0024]).
	“Motion imparting unit” is taken to be a vibration imparting unit, such as a vibrator, an ultrasonic vibrator, or an equivalent device (Instant Specification: Paragraph [0024]; Paragraph [0030]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kim et al. (US 2010/0304472 A1), herein referred to as Kim.
Regarding claim 7, Kim teaches a method for culturing a culture medium with which an airtight container (10) is filled, the method comprising: a step of holding an airtight container (10) by a container holding unit (30) comprising a plate (36); and a step of imparting a physical motion, from the outside of the airtight container (10), to the airtight container (10) held in the container holding unit (30, 36) (Fig. 1; Fig. 4; Paragraph [0068]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Matsuda (WO 2016120708 A1, with all references directed to the English Machine Translation, attached to this Office Action).
	Regarding claim 1, Kim teaches a culturing apparatus (100) for culturing a culture medium with which an airtight container is filled, the culturing apparatus comprising (Paragraph [0068]): a container 
	Kim fails to explicitly teach an embodiment wherein the motion imparting unit is a vibration imparting unit, such as a vibrator, an ultrasonic vibrator, or an equivalent device. Matsuda, however, teaches a shaking culture apparatus (Page 1, lines 1-23) comprising a shaking device (30) that imparts motion in both the vertical and horizontal directions (Page 3, line 57-Page 4, line 20).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the apparatus taught by Kim to include the shaking device described by Matsuda to raise the dissolved oxygen concentration in the culture solution (Matsuda: Page 4, lines 22-27).
	Regarding claim 2, Kim teaches the culturing apparatus as previously described, wherein the container holding unit (30, 36) is provided with a guide portion (32, 34) for preventing or suppressing a fall of the airtight container (10) (Paragraph [0068]). 
	Regarding claim 3, Kim teaches the culturing apparatus as previously described, but fails to explicitly teach an embodiment wherein the motion imparting unit imparts a motion to the airtight container in vertical and horizontal directions. Matsuda, however, teaches a shaking culture apparatus (Page 1, lines 1-23) comprising a shaking device (30) that imparts motion in both the vertical and horizontal directions (Page 3, line 57-Page 4, line 20).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the apparatus taught by Kim to include the shaking device described by Matsuda to raise the dissolved oxygen concentration in the culture solution (Matsuda: Page 4, lines 22-27).

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the apparatus taught by Kim to include the shaking device with the specific number of revolutions described by Matsuda to raise the dissolved oxygen concentration in the culture solution (Matsuda: Page 4, lines 22-27). While Matsuda does not teach the number of motions imparted to the airtight container is exactly 600 times/minutes or more, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a revolution frequency found within the range taught by Matsuda (the range of 0.1–2000 rpm taught by Matsuda encompasses the lower boundary of the range 600 times/minutes or more required by the Instant Application), motivated by an expectation of successfully shaking and oxygenating the culture. 
Moreover, while Matsuda does not teach the number of motions imparted to the airtight container is exactly 600 times/minute or more, one having ordinary skill in the art would understand that number of motions imparted on the airtight container is directly related to the dissolved oxygen concentration in the culture solution. As such, the number of motions imparted on the airtight container proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize the number of motions imparted on the airtight container to increase the dissolved oxygen content in the culture solution. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the apparatus taught by Kim to include the shaking device with the specific amplitude described by Matsuda to raise the dissolved oxygen concentration in the culture solution (Matsuda: Page 4, lines 22-27). While Matsuda does not the motion width of the motion imparted to the airtight container by the motion imparting unit being exactly 5mm or less, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a motion width found within the range taught by Matsuda (the range 0.1 to 100mm taught by Matsuda encompasses the range of 5mm or less required by the Instant Application), motivated by an expectation of successfully shaking and oxygenating the culture.
Moreover, while Matsuda does not teach the motion width of the motion imparted to the airtight container by the motion imparting unit being exactly 5mm or less, one having ordinary skill in the art would understand that motion width is directly related to the dissolved oxygen concentration in the culture solution. As such, motion proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize the motion width to increase the dissolved oxygen content in the culture solution. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.

	Regarding claim 8, Kim teaches the culturing method as previously described, but fails to explicitly teach an embodiment wherein the motion imparting unit imparts a motion to the airtight container in vertical and horizontal directions. Matsuda, however, teaches a shaking culture apparatus (Page 1, lines 1-23) comprising a shaking device (30) that imparts motion in both the vertical and horizontal directions (Page 3, line 57-Page 4, line 20).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the apparatus taught by Kim to include the shaking device described by Matsuda to raise the dissolved oxygen concentration in the culture solution (Matsuda: Page 4, lines 22-27).
Regarding claim 9, Kim teaches the culturing method as previously described, but fails to teach an embodiment wherein the number of motions imparted to the airtight container by the motion imparting unit is 600 times/minute or more. Matsuda, however, teaches a shaking culture apparatus (Page 1, lines 1-23) comprising a shaking device (30) wherein the number of motions imparted to the container (20) is preferably between 0.1 and 2000 rpm (Page 4, lines 45-54).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the apparatus taught by Kim to include the shaking device with the specific number of revolutions described by Matsuda to raise the dissolved oxygen concentration in the culture solution (Matsuda: Page 4, lines 22-27). While Matsuda does not teach the number of motions imparted to the airtight container is exactly 600 times/minutes or more, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a revolution frequency found within the range taught by Matsuda (the range of 0.1–2000 rpm taught by Matsuda encompasses 
Moreover, while Matsuda does not teach the number of motions imparted to the airtight container is exactly 600 times/minutes or more, one having ordinary skill in the art would understand that number of motions imparted on the airtight container is directly related to the dissolved oxygen concentration in the culture solution. As such, the number of motions imparted on the airtight container proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize the number of motions imparted on the airtight container to increase the dissolved oxygen content in the culture solution. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Regarding claim 10, Kim teaches the culturing method as previously described, but fails to teach an embodiment wherein a motion width of the motion imparted to the airtight container by the motion imparting unit is 5 mm or less. Matsuda, however, teaches a shaking culture apparatus (Page 1, lines 1-23) comprising a shaking device (30) wherein the width of motion imparted to the container (20) is preferably between 0.1 to 100mm (Page 4, lines 45-54).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the apparatus taught by Kim to include the shaking device with the specific amplitude described by Matsuda to raise the dissolved oxygen concentration in the culture solution (Matsuda: Page 4, lines 22-27). Further, while Matsuda does not the motion width of the motion imparted to the airtight container by the motion imparting unit being exactly 5mm or less, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a motion width found within the range taught by Matsuda (the range 0.1 to 100mm taught by Matsuda 
While Matsuda does not teach the motion width of the motion imparted to the airtight container by the motion imparting unit being exactly 5mm or less, one having ordinary skill in the art would understand that motion width is directly related to the dissolved oxygen concentration in the culture solution. As such, motion proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize the motion width to increase the dissolved oxygen content in the culture solution. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Adelberg et al. (US 2002/0155595 A1), teaches a plant micropropagation apparatus comprising a container holding unit and motion imparting unit;
Hibino et al. (US 2008/0090288 A1), teaches a culture treatment apparatus comprising a container holding unit and motion imparting unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on Tu-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799